 



Exhibit 10.29.3
This Second Amended and Restated Promissory Note (the “Note”) is a “renewal
note” as defined in Section 201.09 of the Florida Statutes, which Note renews,
amends and restates that certain Promissory Note executed by WSRH VSP L.P.
(“Prior Owner”) in favor of Column Financial, Inc. (“Column”) dated June 23,
2005, in the original principal amount of Forty-Seven Million and No/100 Dollars
($47,000,000) (“Column Note”), as subsequently assigned by Column to Wells Fargo
Bank, N.A., as Trustee for the Credit Suisse First Boston Mortgage Securities
Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-TFL2 (“Wells
Fargo”) as thereafter assigned to Lender (defined hereinbelow); which Column
Note was amended, restated, and renewed in its entirety by that certain Amended
and Restated Promissory Note dated April 9, 2007 in the original principal
amount of Eighty-Nine Million Two Hundred Fifty Thousand and no/100 Dollars
($89,250,000.00) (“Original Note”).
The Florida documentary stamp tax under F.S. §201 was paid in full on the
$47,000,000 Column Note at the time of recording that certain Leasehold Mortgage
and Security Agreement dated June 23, 2005 recorded at O.R. Book 14420, Page 568
of the Public Records of Pinellas County, Florida (the “Column Mortgage”), and
said tax was also paid in full on the sum of $42,250,000 (the difference between
the $47,000,000 indebtedness under the Column Note and the $89,250,000
indebtedness under Original Note) for the increased indebtedness represented by
the Original Note, at the time of recording that certain Amended and Restated
Leasehold Mortgage and Security Agreement dated April 9, 2007 recorded at O.R.
Book 15735, Page 1851 of the Public Records of Pinellas County, Florida (“First
A/R Mortgage”).
On even date herewith, Borrower hereunder has assumed Prior Owner’s obligations
under the Original Note, the outstanding principal balance of which is
$89,250,000. In connection therewith, Borrower has executed an Assumption
Agreement, and Florida documentary stamp taxes in the amount of $312,375 are
being paid at the time of the recording, on or about the date hereof, of a
Memorandum of Assumption Agreement in the public records of Pinellas County,
Florida, memorializing the assumption of the Original Note and First A/R
Mortgage. Therefore, no additional documentary stamp taxes are due hereon.
PRELIMINARY STATEMENTS:

  A.   A certain loan was made to WSRH VSP, L.P., a Delaware limited partnership
(“Prior Owner”) by Lender in the original aggregate principal amount of EIGHTY
NINE MILLION TWO HUNDRED FIFTY THOUSAND and NO/100 DOLLARS ($89,250,000.00) the
repayment of which is evidenced by that certain promissory note described on
Schedule 1 attached hereto and made a part hereof (the “Original Note”).     B.
  The Original Note is secured by, inter alia, Leasehold Mortgage and Security
Agreement dated June 23, 2005 and recorded June 30, 2005 in Official Records
Book 14420, Page 568 of the Public Records of Pinellas County, Florida, as
assigned by Assignment of Leasehold Mortgage and Security Agreement dated
April 9, 2007and recorded in Official Records Book 15736, Page 1827 of the
Public Records of Pinellas County, Florida, as further assigned by Assignment of
Leasehold Mortgage and Security Agreement dated April 9, 2007 and recorded in
Official Records Book 15735, Page 1829 of the Public Records of Pinellas County,
Florida, and as amended and restated in its entirety by that certain Amended and
Restated Leasehold Mortgage and Security Agreement dated April 9, 2007 and
recorded in Official Records Book 15735, Page 1851 of the Public Records of
Pinellas County, Florida (the “Original Mortgage”), encumbering that certain

 



--------------------------------------------------------------------------------



 



      Land (as defined in the Mortgage) and other Property (as defined in the
Mortgage).

  D.   The Original Note is being renewed, amended and restated in its entirety
hereby.     E.   State of Florida Documentary Stamp Tax and Nonrecurring
Intangible Tax were paid on the Original Note.     F.   The Original Mortgage is
concurrently being amended and restated in its entirety pursuant to the terms of
that certain Second Amended and Restated Leasehold Mortgage, Security Agreement
and Fixture Filing of even date herewith executed and delivered by Borrower in
favor of Lender (the “Mortgage”).

               NOW, THEREFORE, in consideration of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender agree that the Original Note is hereby
renewed, amended and restated in its entirety as follows:
SECOND AMENDED AND RESTATED PROMISSORY NOTE

      $89,250,000.00   Chicago, Illinois
December 13, 2007

               FOR VALUE RECEIVED FELCOR ST. PETE (SPE), L.L.C., a Delaware
limited liability company, having its principal place of business at c/o FelCor
Lodging Trust Incorporated, 545 E. John Carpenter Freeway, Suite 1300, Irving,
Texas 75062 (“Hotel Owner”) and FELCOR ST. PETE LEASING (SPE), L.L.C., a
Delaware limited liability company, having its principal place of business at
c/o FelCor Lodging Trust Incorporated, 545 E. John Carpenter Freeway,
Suite 1300, Irving, Texas 75062 (“Hotel Operator”; Hotel Owner and Hotel
Operator, individually and collectively, as the context requires, with such
determination to be made by Lender in its sole discretion, are referred to
herein as “Borrower”), hereby unconditionally promises to pay to the order of
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation, as lender,
having an address at 600 Steamboat Road, Greenwich, CT 06830 (“Lender”), or at
such other place as the holder hereof may from time to time designate in
writing, the principal sum of EIGHTY NINE MILLION TWO HUNDRED FIFTY THOUSAND and
NO/100 DOLLARS ($89,250,000.00), in lawful money of the United States of America
with interest thereon to be computed from the date of this Note at the
Applicable Interest Rate, and to be paid in accordance with the terms of this
Note and that certain Second Amended and Restated Loan Agreement, dated the date
hereof, between Borrower and Lender (as the same may be further amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”). All capitalized terms not defined herein shall have the
respective meanings set forth in the Loan Agreement.
ARTICLE 1: PAYMENT TERMS
               Borrower agrees to pay the principal sum of this Note and
interest on the unpaid principal sum of this Note from time to time outstanding
at the rates and at the times specified in Article 2 of the Loan Agreement and
the outstanding balance of the principal sum of this Note and all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date.

-2-



--------------------------------------------------------------------------------



 



ARTICLE 2: DEFAULT AND ACCELERATION
               The Debt shall without notice become immediately due and payable
at the option of Lender if any payment required in this Note is not paid on or
prior to the date when due (beyond the expiration of any applicable grace
periods) or if not paid on the Maturity Date or on the happening and continuance
of any other Event of Default.
ARTICLE 3: LOAN DOCUMENTS
               This Note is secured by the Mortgage and the other Loan
Documents. All of the terms, covenants and conditions contained in the Loan
Agreement, the Mortgage and the other Loan Documents are hereby made part of
this Note to the same extent and with the same force as if they were fully set
forth herein. In the event of a conflict or inconsistency between the terms of
this Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.
ARTICLE 4: SAVINGS CLAUSE
               Notwithstanding anything to the contrary, (a) all agreements and
communications between Borrower and Lender are hereby and shall automatically be
limited so that, after taking into account all amounts deemed interest, the
interest contracted for, charged or received by Lender shall never exceed the
Maximum Legal Rate, (b) in calculating whether any interest exceeds the Maximum
Legal Rate, all such interest shall be amortized, prorated, allocated and spread
over the full amount and term of all principal indebtedness of Borrower to
Lender and (c) if through any contingency or event Lender receives or is deemed
to receive interest in excess of the Maximum Legal Rate, any such excess shall
be deemed to have been applied toward payment of the principal of any and all
then outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall be immediately returned to Borrower.
ARTICLE 5: NO ORAL CHANGE
               This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Borrower or Lender, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
ARTICLE 6: WAIVERS
               Borrower and all others who may become liable for the payment of
all or any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and nonpayment and, except as
expressly provided in the Loan Documents, all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any

-3-



--------------------------------------------------------------------------------



 



part of the Debt, under this Note, the Loan Agreement or the other Loan
Documents. No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Lender to take further action
without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents. If Borrower is a partnership, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals or entities comprising the
partnership, and the term “Borrower,” as used herein, shall include any
alternate or successor partnership, but any predecessor partnership and their
partners shall not thereby be released from any liability. If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. If any
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the members
comprising the limited liability company, and the term “Borrower” as used
herein, shall include any alternate or successor limited liability company, but
any predecessor limited liability company and their members shall not thereby be
released from any liability. Nothing in the foregoing three sentences shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership, corporation or limited liability
company, as applicable, which may be set forth in the Loan Agreement or any
other Loan Document.
ARTICLE 7: TRANSFER
               Upon the transfer of this Note, Borrower hereby waiving notice of
any such transfer, Lender may deliver all the collateral mortgaged, granted,
pledged or assigned pursuant to the Loan Documents, or any part thereof, to the
transferee who shall thereupon become vested with all the rights herein or under
applicable law given to Lender with respect thereto, and Lender shall thereafter
forever be relieved and fully discharged from any liability or responsibility in
the matter; but Lender shall retain all rights hereby given to it with respect
to any liabilities and the collateral not so transferred. Notwithstanding the
foregoing, Lender shall endeavor in good faith (without liability for the
failure to do so) to provide Borrower with notification of any change in the
Person servicing the Loan; provided, however, it shall not constitute a default
or Event of Default hereunder if due to such failure Borrower sends any payments
required to be made hereunder to Lender or any predecessor Person servicing the
Loan.
ARTICLE 8: EXCULPATION
               The provisions of Section 9.4 of the Loan Agreement are hereby
incorporated by reference into this Note to the same extent and with the same
force as if fully set forth herein.
ARTICLE 9: GOVERNING LAW
               Governing Law. (A) THE PARTIES HEREBY AGREE AND IRREVOCABLY ELECT
THAT, IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE

-4-



--------------------------------------------------------------------------------



 



OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
               (B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
BORROWER ARISING OUT OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
CT CORPORATION SYSTEM
111 EIGHTH AVENUE, 13th FLOOR
NEW YORK, NEW YORK 10011
               AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 10: NOTICES
               All notices or other written communications hereunder shall be
delivered in accordance with Section 10.6 of the Loan Agreement.
[NO FURTHER TEXT ON THIS PAGE]

-6-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, Borrower has duly executed this Note as of
the day and year first above written.

          BORROWER:    
 
        FELCOR ST. PETE (SPE), L.L.C.,
a Delaware limited liability company    
 
       
By:
Name:
  /s/ Charles N. Nye
 
Charles N. Nye    
Title:
  Vice President    
 
        FELCOR ST. PETE LEASING (SPE), L.L.C.,
a Delaware limited liability company    
 
       
By:
Name:
  /s/ Charles N. Nye
 
Charles N. Nye    
Title:
  Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Original Note

1.   That certain Promissory Note dated June 23, 2005, in the original aggregate
principal amount of FORTY SEVEN MILLION AND No/100 DOLLARS ($47,000,000.00)
(“Column Note”) made by Prior Owner in favor of Column Financial, Inc., a
Delaware corporation, as thereafter assigned to WELLS FARGO BANK, N.A., AS
TRUSTEE FOR THE CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-TFL2 as thereafter assigned to
Lender by pursuant to that certain allonge in favor of Lender dated as of
April 9, 2007 and amended, restated and renewed in its entirety by that certain
Amended and Restated Promissory Note dated April 9, 2007, in the original
aggregate principal amount of EIGHTY NINE MILLION TWO HUNDRED FIFTY THOUSAND and
NO/100 DOLLARS ($89,250,000.00) by Prior Owner in favor of Lender. Prior to
April 9, 2007, the Column Note was lost. Accordingly, a lost note affidavit has
been obtained in connection with the Column Note verifying said status thereof.
Said lost note affidavit respecting the Column Note was attached to the Original
Note.

 